DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 and 21-31 are pending.
Claim 25 is withdrawn.
Claims 17-20 are cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14, 15, 21-23, 26-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US 8,585,721 B2) in view of Shelton IV et al. (US 2012/0080336 A1, hereinafter “Shelton”).
Regarding Claims 1, 7, 10, 21-23, 26, and 28, Kirsch discloses a repair device (Figures 1, 10) for fixating to soft tissue at a soft tissue repair site, comprising an anchor member (20) having a base (22 and 24) with legs (30) extending integrally from the base, a capture member (100) and one or more flexible members coupled to the base of the anchor member (152, as seen in embodiment in Figures 10-13), the one or more flexible members extending at least partially along the base of the anchor member (Figures 10-13).  
Kirsch discloses the invention substantially as claimed, but fails to disclose at least four legs configured to be moveable from a straight first position to a formed second position and the at least four legs of the anchor member configured to move around structural portions of the capture member with the at least four legs of the anchor member in the formed second position.  Kirsch also fails to disclose a delivery device having an anvil surface, the anvil surface defining anvil buckets where the at least four legs are configured to be compressed against the anvil buckets to move the at least four legs to a formed configuration for fixation to the soft tissue.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a delivery device with an anvil, and multiple legs as taught by Shelton with the soft tissue anchor of Kirsch so that after the legs of Kirsch are positioned through the capture member they would bend upon contacting the anvil of Shelton which would cause the legs of Kirsch to bend around the capture member to provide a secure staple-like connection which is well known in the art of attaching as an effective means for attachment. Providing multiple legs as taught by Shelton would provide additional connection and stability between the repair device and the capture member.
Regarding Claims 2 and 30, Kirsch in view of Shelton discloses the repair device of claim 1, and Kirsch further discloses the base comprising multiple recesses (28) sized and configured to receive the one or more flexible members for coupling the one or more flexible members to the base.  
Regarding Claims 3 and 15, Kirsch in view of Shelton discloses the repair device of claims 1 and 10 respectively, and Kirsch further discloses that the legs each extend from the base with a length, a width, and a depth, the length being longer than the width and the depth, the width extending with a first taper and a second taper along the length of the at least four legs, the first and second tapers of the at least four legs sized and configured to facilitate the at least four legs to be moveable to the formed second position (legs (30) are best seen in the embodiment of Figures 1 and 2).  
Regarding Claims 5 and 14, Kirsch in view of Shelton discloses the repair device of claims 1 and 10 respectively, and Kirsch further discloses that the legs (30) extend from an 
Regarding Claim 8, Kirsch in view of Shelton discloses the repair device of claim 1 and Kirsch further discloses that the capture member extends with multiple apertures, each one of the multiple apertures sized and configured to correspond with one of the at least four legs of the anchor member (as the capture member is mesh it would contain multiple apertures).  
Regarding Claims 9 and 12, Kirsch in view of Shelton discloses the repair device of claims 1 and 10 respectively, and Kirsch further discloses the capture member with a generally flat configuration (Figure 9).  
Regarding Claims 11 and 31, Kirsch in view of Shelton discloses the repair device of claims 10 and 26, and Shelton further discloses the a capture member configured to be coupled to the anchor member such that the legs of anchor member curl around structural portions of the capture member to extend upward toward the base with the legs in the formed second position (Figures 1B-1E).  
Claims 6, 16, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch in view of Shelton as applied to claims 1, 10, 21, and 26 above, and further in view of Esplin (US 2004/0254609 A1).
Regarding Claims 6, 24, and 29, Kirsch in view of Shelton discloses the invention substantially as claimed, but fails to disclose one or more flexible member with a first flexible member and a second flexible member, the second flexible member configured to couple to the first flexible member.  
Esplin teaches a repair device with multiple flexible members that can be considered a first and second flexible member and the second flexible member is configured to couple to the first flexible member (Figure 19b where both flexible members are numbered 18b and are coupled together).

Regarding Claim 16, as Esplin teaches a first flexible member and a second flexible member, it would have been obvious to one having ordinary skill in the art to utilize the flexible members of Esplin with the first flexible member coupled to the base of the soft tissue anchor member and the second flexible member directly coupled to the first flexible member and coupled to the bone anchor, as Esplin teaches coupling the second flexible member to the first flexible member and by coupling the first flexible member coupled to the base of the soft tissue anchor member and the second flexible member directly coupled to the first flexible member and coupled to the bone anchor, the device of Kirsch in view of Shelton would have multiple adjustable portions that can be adjusted, thus allowing the user to adjust for contours of the bone.

Allowable Subject Matter
Claims 4, 13 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claims 1-16 and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/            Examiner, Art Unit 3774   


/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774